Exhibit 99.1 SeaWorld Entertainment, Inc. Reports Preliminary Full Year 2016 Results ORLANDO, Fla., Feb. 21, 2017— SeaWorld Entertainment, Inc. (NYSE: SEAS), a leading theme park and entertainment company that owns and operates twelve theme parks, today reported, in connection with a potential debt refinancing transaction, certain preliminary estimated unaudited financial information for the fiscal year ended December 31, 2016. Investors are cautioned that these estimates are preliminary in nature and based only upon information available to the company as of the date of this release. The company has not yet completed its financial closing procedures for the fiscal year ended December 31, 2016, and these estimates have not been audited or verified by the company’s independent auditors. Accordingly, such preliminary financial and operating data may change, and such changes may be material. Therefore, investors are cautioned not to place undue reliance on these estimates. Full Year 2016 Preliminary Results
